FILED
                             NOT FOR PUBLICATION                             APR 20 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALEXA RUSSELL; et al.,                            No. 07-17126

               Plaintiffs - Appellants,           D.C. No. CV-03-00654-HG/BMK

  v.
                                                  MEMORANDUM *
DEPARTMENT OF EDUCATION,
STATE OF HAWAII; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Hawaii
                      Helen Gillmor, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Alexa and George W. Russell, and their son Laak Russell, appeal pro se

from the district court’s judgment affirming an administrative decision in favor of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Department of Education for the State of Hawaii (“DOE”) under the

Individuals with Disabilities Education Act (“IDEA”). We have jurisdiction under

28 U.S.C. § 1291. We review for clear error the district court’s findings of fact and

review de novo its conclusions of law. Van Duyn ex rel. Van Duyn v. Baker Sch.

Dist. 5J, 502 F.3d 811, 817 (9th Cir. 2007). We affirm.

      The district court properly concluded that the DOE did not deny Laak a “free

appropriate public education” under the IDEA by withholding mileage

reimbursement for transporting Laak to and from school because the Russells

failed to provide proof of automobile insurance or submit any reimbursement

forms as required by the parties’ agreement. See 20 U.S.C. § 1400(d)(1)(A); Van

Duyn, 502 F.3d at 815 (holding that a school district “does not violate the IDEA

unless it is shown to have materially failed to implement the child’s [individualized

educational program]”). The district court also properly denied the Russells’ claim

for emotional, general, and punitive money damages because such relief is not

available under the IDEA. See Blanchard v. Morton Sch. Dist., 509 F.3d 934, 936

(9th Cir. 2007).

      We do not consider the Russells’ contentions raised for the first time on

appeal. See Whittaker Corp. v. Execuair Corp., 953 F.2d 510, 515 (9th Cir. 1992).

      AFFIRMED.


                                          2                                   07-17126